Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-2, 4, 9-13, and 15-16, as amended, are currently pending and have been considered below. Claims 6-8, 14, and 17, as previously filed, are currently pending. Claims 3 and 5 have been canceled. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-2, and 4-11 are directed to a method (i.e. process), and claims 12-17 are directed to a device or computer product (i.e. article of manufacture). Therefore, claims 1-17 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method for considering driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
detecting a driving requirement for a person;
on the basis of the detected driving requirement, planning a journey of this person with a motor vehicle which is configured for automated driving;
determining one or more driving sections for automated driving;
on the basis of the one or more determined driving sections for automated driving, specifying one or more driving time periods for automated driving; 
embedding the one or more driving time periods for automated driving in the first digital appointment calendar; and
analyzing already existing calendar entries of the first digital appointment calendar in such a way that at least one potential rescheduling of an existing calendar entry to a driving time period for automated driving is identified; and
proposing the identified rescheduling to the user of the first digital appointment calendar or performing an automated execution of the identified potential rescheduling in the first digital appointment calendar.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining, planning, analyzing, and proposing). A person could determine the necessary requirements for a journey, based on their own calendar. The person could then plan out the route, designating sections for automated driving, in which the person adhere to their calendar appointments, and reschedule calendar appointments. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method for considering driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
detecting a driving requirement for a person;
on the basis of the detected driving requirement, planning a journey of this person with a motor vehicle which is configured for automated driving;
determining one or more driving sections for automated driving;
on the basis of the one or more determined driving sections for automated driving, specifying one or more driving time periods for automated driving; 
embedding the one or more driving time periods for automated driving in the first digital appointment calendar;
analyzing already existing calendar entries of the first digital appointment calendar in such a way that at least one potential rescheduling of an existing calendar entry to a driving time period for automated driving is identified; and
proposing the identified rescheduling to the user of the first digital appointment calendar or performing an automated execution of the identified potential rescheduling in the first digital appointment calendar.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim elements of automated driving and digital appointment calendar are recited in a generic manner. The calendar is merely a generic component (i.e. memory storage). The automated driving is disclosed at the apply it (or equivalent) level and is merely instructions to implement an abstract idea which does not integrate the abstract idea into a practical application. The claim element of “embedding the one or more driving time periods” amounts to no more than insignificant extra solution-solution activity. Therefore, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of the digital calendar and automated driving are not sufficient to amount to significantly more than the judicial exception, because there are merely attempts at generic linking and apply it level technology. Additionally the embedding limitation is well known insignificant extra solution-solution activity, see 2106.05(d)(II)(iii) (disclosing electronic record keeping such as updating a log, herein a calendar could be a log, is well understood routine and conventional) Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014).
Therefore, the claim is not patent eligible
Regarding claims 1-2, 4-11, 14-15, and 17 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 12, 13, and 16, the claims recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Volvo Car Corporation (EP 3,115,942; hereinafter Volvo, already disclosed by IDS) in view of Levitt (US 2010/0082376; hereinafter Levitt, and already of record from IDS) and in further view of Abbas et al. (US 2018/0060827; hereinafter Abbas).
Regarding Claim 1:	
Volvo discloses a method for considering driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
detecting a driving requirement for a person (Volvo, Para. [0061-0062], Volvo discloses the driving requirement of a person is determined based on at least calendar appointments); 
on the basis of the detected driving requirement, planning a journey of this person with a motor vehicle which is configured for automated driving (Volvo, [0061-0062], Volvo discloses predicting (i.e. planning) driving modes of different parts of the route, based on at least calendar appointments of the driver); 
determining one or more driving sections for automated driving (Volvo, [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route); 
on the basis of the one or more determined driving sections for automated driving, specifying one or more driving time periods for automated driving (Volvo, [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route).
Levitt, pertinent to the same problem, discloses embedding the one or more…time periods…in the first digital appointment calendar (Levitt, Para. [0019], Levitt discloses incorporating personal, business, or combination of activities updated in a personal calendar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include embedding time periods in the digital calendar as disclosed by Levitt in order to full encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Abbas, pertinent to the same problem, discloses analyzing already existing calendar entries of the first digital appointment calendar in such a way that at least one potential rescheduling of an existing calendar entry to a driving time period for automated driving is identified (Abbas, Para. [0122], Abbas discloses a schedule which evaluates associated calendar event data and identifies conflicts (i.e. potential rescheduling), note the schedule is for an autonomous vehicle scheduling, i.e. automated driving); and 
proposing the identified rescheduling to the user of the first digital appointment calendar or performing an automated execution of the identified potential rescheduling in the first digital appointment calendar (Abbas, Para. [0122], Abbas discloses determining rescheduling options to be provided to the users).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include analyzing existing calendar entries for a potential rescheduling and proposing the rescheduling as disclosed by Abbas in order to manage scheduling demands placed on the vehicle in view of multiple users with different calendar events, (Abbas, Para. [0122]).
Regarding Claim 2:
The combination of Volvo, Levitt, and Abbas further discloses the method according to claim 1, wherein the method further comprises the steps: 
analyzing data of the first digital appointment calendar or of a second digital appointment calendar in such a way that for one or more individual appointments, a journey requirement, corresponding to the driving requirement, for the journey to the respective appointment is respectively determined (Volvo, Para. [0064], Volvo discloses the system calculates the appropriate route based on the destination (i.e. journey requirement) and user profile (i.e. calendar)); 
for one or more appointments with a determined journey requirement, respectively planning a journey, corresponding to the driving, to the respective appointment, with a motor vehicle which is configured for automated driving (Volvo, Para. [0063], Volvo discloses the system plans the autonomous driving segments based on the destination (i.e. journey requirement) and user profile (i.e. calendar)); 
for one or more journeys, respectively determining one or more driving sections for automated driving on the respective journey for the respective appointment (Volvo, Para. [0063], Volvo discloses the system plans the autonomous driving segments based on the destination (i.e. journey requirement) and user profile (i.e. calendar));
on the basis of the one or more determined driving sections for automated driving for the respective appointment, determining one or more driving time periods for automated driving for one or more respective appointments (Volvo, Para. [0063], Volvo discloses the system plans the autonomous driving segments based on the destination (i.e. journey requirement) and user profile (i.e. calendar)); and 
considering, in the first digital appointment calendar, the one or more driving time periods for automated driving for one or more respective appointments (Volvo, Para. [0063], Volvo discloses planning autonomous driving for the segment of the route, based on at least calendar appointments of the driver).  
Regarding Claim 4:
The combination of Volvo, Levitt, and Abbas further discloses the method according to claim 1.
Volvo further discloses displaying the first digital appointment calendar, wherein driving time periods which are embedded in the first digital appointment calendar, for automated driving in the displayed first digital appointment calendar, are highlighted (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).  
Regarding Claim 6:
The combination of Volvo, Levitt, and Abbas further discloses the method according to claim 1, wherein 
the motor vehicle supports at least two driving modes for automated driving with different degrees of automation (Volvo, Para. [0011], Volvo discloses the vehicle supports at least a manual, semi-autonomous, and autonomous driving mode), and  
a respective driving time period for automated driving is assigned a driving mode indication which indicates which driving mode of the at least two driving modes for automated driving is available in the respective time period (Volvo, Para. [0061], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route which are displayed (i.e. indicated, Para. [0044])).  
Regarding Claim 7:
The combination of Volvo, Levitt, and Abbas further discloses the method according to claim 6, comprising the further step: 
displaying the first digital appointment calendar with marked driving time periods, wherein, depending on the respective assigned driving mode indication, a driving time period for automated driving in a first driving mode of the at least two driving modes is displayed differently than the driving time period for automated driving in a second driving mode of the at least two driving modes (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).  
Regarding Claim 8:
The combination of Volvo, Levitt, and Abbas further discloses the method according to claim 1, wherein 
the motor vehicle supports a manual driving mode for manual driving and at least one driving mode for automated driving (Volvo, Para. [0011], Volvo discloses the vehicle supports at least a manual, semi-autonomous, and autonomous driving mode), 
in addition to driving time periods for automated driving, driving time periods for manual driving are also specified (Volvo, Para. [0061], Volvo discloses predicting driving modes (i.e. manual, semi-autonomous, and autonomous, see Fig. 1, Para. [0053]) of different parts of the route), and 
when the first digital appointment calendar is displayed, a driving time period for manual driving is displayed differently than a driving time period for automated driving (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).  
Regarding Claim 9:
The combination of Volvo, Levitt, and Abbas further discloses a method for taking into account driving time periods for automated driving in a first digital appointment calendar comprising appointments, wherein the method comprises the steps: 
receiving, by a data input interface, one or more driving time periods for automated driving (Volvo, Para. [0063], Volvo discloses planning autonomous driving for the segment of the route, based on at least calendar appointments of the driver); and 
Levitt, pertinent to the same problem, discloses embedding the one or more…time periods…in the first digital appointment calendar (Levitt, Para. [0019], Levitt discloses incorporating personal, business, or combination of activities updated in a personal calendar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include embedding time periods in the digital calendar as disclosed by Levitt in order to full encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Abbas, pertinent to the same problem, discloses analyzing already existing calendar entries of the first digital appointment calendar in such a way that at least one potential rescheduling of an existing calendar entry to a driving time period for automated driving is identified (Abbas, Para. [0122], Abbas discloses a schedule which evaluates associated calendar event data and identifies conflicts (i.e. potential rescheduling)); and 
proposing the identified rescheduling to the user of the first digital appointment calendar or performing an automated execution of the identified potential rescheduling in the first digital appointment calendar (Abbas, Para. [0122], Abbas discloses determining rescheduling options to be provided to the users).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include analyzing existing calendar entries for a potential rescheduling and proposing the rescheduling as disclosed by Abbas in order to manage scheduling demands placed on the vehicle in view of multiple users with different calendar events, (Abbas, Para. [0122]).
Regarding Claim 10:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, with the inclusion of a first appointment calendar memory with a stored first digital appointment calendar which comprises appointments (Volvo, Para. [0037], Volvo discloses the personal profile (i.e. at least calendar information) is stored locally in the vehicle), and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The combination of Volvo, Levitt, and Abbas discloses the device for making available driving time periods for automated driving according to claim 14.
Volvo further discloses a data output interface for outputting (i) the one or more driving time periods for automated driving for one or more respective appointments, in order to take into account the driving time period or periods in the first digital appointment calendar (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments) and parts and time of the route, and driving modes using various colors and symbols).
Levitt, pertinent to the same problem, discloses a data input interface for receiving data of the first or second digital appointment calendar which is stored in an appointment calendar memory which comprises appointments (Levitt, Para. [0028-0030], Levitt discloses an interface for inputting data into a calendar comprising appointments and activities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Volvo to include an input interface area for inputting appointments into the digital calendar as disclosed by Levitt in order to fully encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Regarding Claim 16:
Volvo discloses an appointment calendar system comprising: a device for making available a digital appointment calendar (Volvo, Para. [0044], Volvo discloses an interface which displays one or more activities (i.e. calendar appointments)) comprising: 
a data input interface for receiving: (ii) data of an appointment calendar which is expanded with the one or more driving time periods for automated driving (Volvo, Para. [0061-0062], Volvo discloses a personal profile (i.e. at least calendar information) is used as input data), and 
a device for making available driving time periods for automated driving, in order to consider these driving time periods in the first digital appointment calendar comprising appointments, which device comprises: a processor for analyzing data of a person (Volvo, Para. [0003], Volvo discloses a proposal unit which determines activities of the person based at least in part on the data of the person), which is configured to: 
determine a driving requirement of this person (Volvo, Para. [0061-0062], Volvo discloses the driving requirement of a person is determined based on at least calendar appointments), 
plan, on the basis of the determined driving requirement, travel of this person with a motor vehicle which is configured for automated driving (Volvo, Para. [0061-0062], Volvo discloses predicting (i.e. planning) driving modes of different parts of the route, based on at least calendar appointments of the driver), 
determine one or more driving sections for automated driving (Volvo, Para. [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route), 
define, on the basis of the one or more determined driving sections for automated driving, one or more driving time periods for automated driving (Volvo, Para. [0061-0062], Volvo discloses predicting driving modes (i.e. autonomous or pilot assisted, see Fig. 1, Para. [0053]) of different parts of the route), and 
make available these one or more driving time periods for automated driving, in order to take into account the one or more driving time periods in the first digital calendar (Volvo, Para. [0063], Volvo discloses planning autonomous driving for the segment of the route, based on at least calendar appointments of the driver).   
Levitt, pertinent to the same problem, discloses a first appointment calendar memory with a stored first digital appointment calendar which comprises appointments (Levitt, Para. [0028-0030], Levitt discloses an interface for inputting data into a calendar comprising appointments and activities), embedding the one or more…time periods…in the first digital appointment calendar (Levitt, Para. [0019], Levitt discloses incorporating personal, business, or combination of activities updated in a personal calendar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include embedding time periods in the digital calendar with memory in which a person may input data as disclosed by Levitt in order to full encapsulate the time slot of the driver’s calendar, (Levitt, Para. [0005]).
Abbas, pertinent to the same problem, discloses analyzing already existing calendar entries of the first digital appointment calendar in such a way that at least one potential rescheduling of an existing calendar entry to a driving time period for automated driving is identified (Abbas, Para. [0122], Abbas discloses a schedule which evaluates associated calendar event data and identifies conflicts (i.e. potential rescheduling)); and 
proposing the identified rescheduling to the user of the first digital appointment calendar or performing an automated execution of the identified potential rescheduling in the first digital appointment calendar (Abbas, Para. [0122], Abbas discloses determining rescheduling options to be provided to the users).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Volvo to include analyzing existing calendar entries for a potential rescheduling and proposing the rescheduling as disclosed by Abbas in order to manage scheduling demands placed on the vehicle in view of multiple users with different calendar events, (Abbas, Para. [0122]).
Regarding Claim 17:
Volvo discloses a computer program product comprising a computer readable medium having stored thereon program code for carrying out the method according to claim 1, when the program code runs on a computer or on a distributed system of a plurality of computers (Volvo, Para. [0069], Volvo discloses a computer readable medium which includes computer executable instructions). 
Response to Arguments
Applicant's arguments, regarding the 35 U.S.C. 101 rejection, filed 4/18/2022 have been fully considered but they are not persuasive. Applicant first argues that “embedding the one or more … in the first digital calendar” cannot practically be performed in the human mind. The examiner agrees, however, the “embedding” limitation was not cited as part of the mental process under step 2A prong I, it was explicitly listed as an additional element. As such, the examiner has identified that additional element as insignificant extra-solution data manipulation under step 2A, prong 2. From there it was incumbent on the examiner, according to guidance from the October 2019 PEG, to prove that this element is well-understood, routine and conventional. The examiner satisfies that burden by citation to MPEP 2016.05 disclosing that updating of a log, or electronic record keeping, has been considered WURC by the courts in Alice. As such, this argument is not persuasive. 
Applicant argues next, that the claim recites no abstract idea, the examiner respectfully disagrees. The examiner has determined that the “Detecting”,”determining”, “analyzing” and “proposing” steps are all mental processes that qualify as observations, evaluations or judgements that could be reasonably performed in the human mind. Furthermore, the examiner has provided the following example, 
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining, planning, analyzing, and proposing). A person could determine the necessary requirements for a journey, based on their own calendar. The person could then plan out the route, designating sections for automated driving, in which the person adhere to their calendar appointments, and reschedule calendar appointments. Therefore, the claim recites an abstract idea.

As such this argument is also not persuasive. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664